DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020, 02/17/2021, 04/01/2021, 06/09/2021, 08/06/2021, 09/08/2021, and 10/13/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamazaki et al. (U.S. 8,038,604).
With respect to claim 1, Hamazaki teaches an endoscope cap (5) comprising: 
a bottomed cylindrical-shaped cover (12) having an opening end (5a) and being attachable to and detachable from a distal end of an insertion part of an endoscope (FIG. 1), 
a window part (13) opened at a side surface of the cover and having part of an edge extending along a longitudinal direction of the cover, and 
a linear groove-shaped cutout (14) provided at a single position of a part of the edge of the window not extending along the longitudinal direction of the cover (FIG. 1, 3).
With respect to claim 2, Hamazaki teaches the cover is breakable by a user's bare hand while being attached to the distal end of the insertion part (FIG. 10).
With respect to claim 3, this is considered product by process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)
With respect to claim 4, Hamazaki teaches the cover is breakable by a user's bare hand while being attached to the distal end of the insertion part (FIG. 10).
With respect to claim 5, Hamazaki teaches the window part has a concave polygon formed by a side parallel to the opening end and a side vertical to the opening end (FIG. 16, 17).
With respect to claim 6, this is considered product by process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)
With respect to claim 7, Hamazaki teaches the cover is breakable by a user's bare hand while being attached to the distal end of the insertion part (FIG. 10).
With respect to claim 8, Hamazaki teaches the cover is detachable from the endoscope by breaking the cover through the cutout (FIG. 10).
With respect to claim 9, Hamazaki teaches the window part has a concave polygon formed by a side parallel to the opening end and a side vertical to the opening end (FIG. 16, 17).
With respect to claim 10, this is considered product by process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)
With respect to claim 11, Hamazaki teaches the cover is breakable by a user's bare hand while being attached to the distal end of the insertion part (FIG. 10).
With respect to claim 12, Hamazaki teaches the cutout has an edge contiguous to the edge of the window part and has a curved surface vertical to an outer surface of the cover (FIG. 3, 4, 10, 16).
With respect to claim 13, Hamazaki teaches the window part has a concave polygon formed by a side parallel to the opening end and a side vertical to the opening end (FIG. 16, 17).
With respect to claim 14, this is considered product by process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)
With respect to claim 15, Hamazaki teaches the cover is breakable by a user's bare hand while being attached to the distal end of the insertion part (FIG. 10).
With respect to claim 16, Hamazaki teaches the cover is detachable from the endoscope by breaking the cover through the cutout (FIG. 10).
With respect to claim 17, Hamazaki teaches the window part has a concave polygon formed by a side parallel to the opening end and a side vertical to the opening end (FIG. 16, 17).
With respect to claim 18, this is considered product by process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)
With respect to claim 19, Hamazaki teaches the cover is breakable by a user's bare hand while being attached to the distal end of the insertion part (FIG. 10).
With respect to claim 20, Hamazaki teaches a method of removing an endoscope cap, comprising: 
holding an insertion part of an endoscope having a distal end to which the endoscope cap including a cover having a bottomed cylindrical shape and a window part opened at a side surface is attached (8:19-28); 
breaking the cover through a cutout provided at a single position of a part of an edge of the window part not extending along a longitudinal direction of the cover by a user's bare hand (FIG. 10); and 
removing the cover broken from the insertion part (9:6-19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795